DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
2.	Claim 1 is objected to because of the following informalities: claim 1 recites: “a second dielectric layer between the first dielectric layer and the body, the second dielectric layer also around the body” which is not entirely clear and which should be “a second dielectric layer having a first portion between the first dielectric layer and the body[[and a second portion over the body”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims 1, 2 and 4-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leobandung U.S. Patent Application Publication 2019/0165118 A1 (the ‘118 reference, matured into U.S. Patents 10,586,853 B2, 10,658,483 B2 and 10,658,484 B2).
Referring to claim 1, the ‘118 reference discloses an integrated circuit device comprising: 
a body (123, Fig. 1A) over a substrate (110), the body comprising a first semiconductor material (silicon, paragraph(s) [0045]); 
a first dielectric layer (142) between the substrate (110) and the body, the first dielectric layer (142) comprising a first dielectric material (silicon oxide, paragraph(s) [0062] (“142 is formed of the same or similar insulating material (e.g., oxide) as the first isolation layer 140”), [0051] (“…insulating material (e.g., silicon oxide)”)) having a first dielectric constant (that of silicon oxide); 
a second dielectric layer (hi-k gate dielectric 182, paragraph(s) [0075]) having a first portion between the first dielectric layer (142) and the body (123) and a second portion over the body (123) (see also Figs. 16C and 17A), the second dielectric layer (182) comprising a second dielectric material (hafnium oxide, paragraph(s) [0075]) having a dielectric constant (about 40) greater than the first dielectric constant (about 3.9) (see, for example, Halliyal et al. U.S. Patent 6,674,138, Table 1, for the various dielectric constants); 
a gate electrode (184, paragraph(s) [0075]) around the body (123) and in contact with the second dielectric layer (182); and 
a source region and a drain region (170, 172, paragraph(s) [0038]) comprising a second semiconductor material (epitaxial silicon doped with boron, phosphor or arsenic, paragraph(s) [0067]) having a different chemical composition from the first semiconductor material (silicon), the source region and the drain region (170, 172) on opposing sides of the body (123).  
Referring to claim 2, Fig. 1A depicts that the first dielectric layer (142) is between the substrate (110) and a bottom surface of both the source region and the drain region (170, 172).
Referring to claim 4, Fig. 1A depicts that the body comprises a first body (123) and a second body (125) over the first body (123).
claim 5, Fig. 1A depicts an additional dielectric layer (182) on and around the second body (125), the additional dielectric layer (182) comprising the second dielectric material (hafnium oxide).
Referring to claim 6, for the device detailed above for claim 5, the reference further discloses a portion of the gate electrode (184) between the additional dielectric layer (182) on the second body (125) and the second dielectric layer (182) on the first body (123).
Referring to claim 7, the reference further discloses that the first dielectric material (silicon oxide) comprises silicon and oxygen, meeting the claim limitation “silicon and at least one of oxygen and nitrogen”.
Referring to claim 8, the reference further discloses that the second dielectric material (that of hi-k gate dielectric 182) comprises hafnium and oxygen (hafnium oxide, paragraph(s) [0075]).
Referring to claim 9, the reference further discloses first and second gate spacers (159, paragraph(s) [0034]), wherein the first gate spacer (159) is between the second dielectric material (182) and one of the source region or drain region (170), and the second gate spacer (159) is between the second dielectric material (182) and the other of the source region or drain region (172).
Referring to claim 10, although the reference does not discloses “the gate spacers comprise the first dielectric layer”, one can arbitrarily say that the gate spacers (159) comprise the first dielectric layer (142) in much the same way one makes a statement that the head comprises the neck. 
Referring to claim 11, for the device detailed above for claim 9, Fig. 1A depicts that the first and second gate spacers (159) each includes multiple portions (159) that are discontinuous from one another.  
Referring to claim 12, the reference further discloses that the source region and the drain region (170 and 172) comprise at least one source region nanowire and at least one drain region nanowire (123, 125), respectively (paragraph(s) [0036]).
claim 13, the reference further discloses that the body (123) comprises a nanowire (paragraph(s) [0034]), meeting the claim limitation “one of a nanowire or a nanoribbon”.
Referring to claim 14, the reference discloses a computing device (various analog and digital circuitry, paragraph(s) [0086]) comprising the integrated circuit device detailed above for claim 1
Referring to claim 15 and using the same reference characters, interpretations, and citations as detailed above for claim 1 where applicable, the reference discloses a method for forming a gate all around semiconductor device comprising: 
forming a first sacrificial layer (121, Fig. 2, paragraph(s) [0043]) of a first material on a substrate (110); 
forming a second sacrificial layer (122) on the first sacrificial layer (121), the second sacrificial layer formed from a second material compositionally having a different chemical composition from the first material (different Ge concentration, paragraph(s) [0045]); 
forming a first semiconductor layer (123, paragraph(s) [0043]) on the second sacrificial layer (122); 
forming a dummy gate structure (150, Fig. 5A, paragraph(s) [0052]) over the first sacrificial layer, the second sacrificial layer, and the first semiconductor layer (121/122/123); 
selectively removing the first sacrificial layer (121) while leaving the second sacrificial layer (122) and the first semiconductor layer (123), the removing forming a first gap (121A, Fig. 10, paragraph(s) [0061]) defined between the substrate (110) and the second sacrificial layer (122); 
forming a first dielectric layer (142, Fig. 11A) of a first dielectric material (silicon oxide) in the first gap (121A); 
selectively removing the second sacrificial layer (122) to form a second gap (not labeled, see Fig. 16A, paragraph(s) [0071]) defined by the first dielectric layer (142) and the first semiconductor layer (123); and 
forming a second dielectric layer (182) of a second dielectric material (hafnium oxide) on a surface of the first semiconductor layer (123) exposed by the second gap.  
claim 16, the reference further discloses that the first dielectric material (silicon oxide) has a first dielectric constant and the second dielectric material (hafnium oxide) has a second dielectric constant greater than the first dielectric constant (see note above for claim 1).
Referring to claim 17, the reference further discloses that forming the first sacrificial layer (121), the second sacrificial layer (122), and the first semiconductor layer (123) comprises epitaxial forming (paragraph(s) [0043]).
Referring to claim 18, although not explicitly disclosed, the first dielectric material (142) prevents leakage current between the first semiconductor layer (123) and the substrate (110) (paragraph(s) [0002]).
Referring to claim 19, the reference further discloses:
removing the dummy gate structure (150) (Fig. 16A, paragraph(s) [0071]); and 
forming a gate electrode (180, Fig. 17A, paragraph(s) [0075]) around the first semiconductor layer (123).

Allowable Subject Matter
4.	Claims 3 and 20, insofar as in compliance with the claim objections detailed above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an integrated circuit device and a method for forming a gate-all-around semiconductor device with all exclusive limitations as recited in claims 3 and 20, which may be characterized (claim 3) in that first portions of the source region and the drain region are in direct contact with the substrate, and in that the first dielectric layer is on the substrate between second portions of the source region and the drain region, or (claim 20) in forming gate spacers on the dummy gate structure after selectively removing the first sacrificial layer, and in forming the 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


07-14-2021
/TU-TU V HO/Primary Examiner, Art Unit 2818